DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18, 21, 24 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 18, Applicant requires a carrier collar, while claim 17 requires the carrier section comprising at least one of a first protrusion or a second protrusion, which are claimed as two different structures. Yet according to Applicant’s specification the carrier collar is element 4.2.1 (page 6 of Applicant specification) which is the protrusion. It is thus unclear how the device can have a first or second protrusion AND a carrier collar. The claim is treated as if “the first or second protrusion form a carrier collar”. A similar issue exists in claim 31.
In claim 21, “the outer needle section” lacks antecedent basis.
In claim 24, “the outer needle section” and “the second protrusion” both lack antecedent basis. The second protrusion is treated as a protrusion on the cartridge carrier.
In claim 31, it is unclear how the second instance of “a cartridge shoulder” (line 6) is related to the first instance (line 3). The are treated as the same.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takemoto et al (US 2012/0179109).
Regarding claim 12, Takemoto discloses an activation system, comprising: a cartridge 20 comprising a distally-located cartridge seal 8 and containing a dosage of a medicament (fig 1); a cartridge carrier 6 configured to hold the cartridge in a first proximal position relative to the cartridge carrier (fig 1) and a second distal position relative to the cartridge carrier (fig 3), the cartridge carrier comprising a resilient carrier section 64/65 (¶45); a double-ended injection needle 5 arranged within a distal end of the cartridge carrier (fig 1), wherein the injection needle is fluidly connected to the cartridge when the cartridge is in the second distal position (fig 3); and a needle cap 4 removable from a distal end of the injection needle, wherein the needle cap: when capped, is configured to at least partially limit movement of the resilient carrier section 
Regarding claim 13, wherein the resilient carrier section comprises a flexible material so that the resilient carrier section is allowed to deform radially when the needle cap is removed and the cartridge is moved in the distal direction (¶45, figs 1-3).  
Regarding claim 15, wherein a radial outer surface of a carrier projection arranged on the cartridge carrier is enclosed by an inner surface of the needle cap (fig 1).  
Regarding claim 16, wherein, when in the first proximal position, the resilient carrier section corresponds to a maximum outer diameter of the cartridge carrier so that a radial surface of the needle cap fits closely to an outer radial surface of the resilient carrier section (figs 1 and 5).  
Regarding claim 17, wherein: the resilient carrier section comprises at least one of: a first protrusion 65 in a radial inward direction or a second protrusion 65 in a radial outward direction (protrusion 65 protrudes in both directions); and at least one of the first protrusion or the second protrusion is configured to retain the cartridge in position as long as the medicament delivery device is in the first proximal position (fig 1).  
Regarding claim 18, wherein: the cartridge carrier comprises a carrier collar 65 (see 112 above about how the carrier collar and protrusion appear to be the same structure); the cartridge comprises a cartridge shoulder 731; an inner diameter of the carrier collar is smaller than a maximum outer diameter of the cartridge (fig 1); and the carrier collar engages with the cartridge shoulder for restricting movement of the 
Regarding claim 19, wherein a proximal inner surface of the needle cap fits closely to a radial outer surface of the resilient carrier section when the medicament delivery device is in the first proximal position in order to restrict a radial outward deformation of the resilient carrier section (fig 5).  
Regarding claim 20, wherein a wall thickness of the resilient carrier section is less than a wall thickness of the remaining cartridge carrier fig 1).  
Regarding claim 22, wherein the double-ended injection needle comprises an inner needle section pointing into the cartridge carrier and an outer needle section pointing away from the cartridge carrier (fig 1).  
Regarding claim 23, wherein the double-ended injection needle is spaced apart from the cartridge seal when the medicament delivery device is in the first proximal position (fig 1).  
Regarding claim 25, Takemoto discloses a medicament delivery device comprising an activating system, comprising: a cartridge 20 comprising a distally-located cartridge seal 8 and containing a dosage of a medicament (fig 1); a cartridge carrier 6 configured to hold the cartridge in a first proximal position relative to the cartridge carrier (fig 1) and a second distal position relative to the cartridge carrier (fig 3), the cartridge carrier comprising a resilient carrier section 64/65 (¶45); a double-ended injection needle 5 arranged within a distal end of the cartridge carrier (fig 1), wherein the injection needle is fluidly connected to the cartridge when the cartridge is in the second distal position (fig 3); and a needle cap 4 removable from a distal end of the 
Regarding claims 26 and 28-31, see claims 13 and 15-18 above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takemoto et al (US 2012/0179109) in view of Westbye et al (US 8,372,044).
Regarding claim 21, while Takemoto substantially discloses the invention as claimed, it does not disclose the device comprising a sleeve that is movable along a longitudinal axis relative to the cartridge carrier so as to cover or expose the outer needle section.  
Westbye discloses a sleeve 14 configured to slide along a central body 16 to shield needle 31 (figs 1 and 2). 
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Takemoto with a sleeve that is movable along a longitudinal axis relative to the cartridge carrier so as to cover the outer needle section as taught Westbye to cover the needle after use, to prevent accidental needle sticks.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 12-31 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,799,637. Although the claims at issue are not identical, they are not patentably distinct from each other because they are broader versions of the patented claims and all dependent claims are either obvious variants of the patented claims or obvious in view of Takemoto and Westbye.
Claims 12-31 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,610,645. Although the claims at issue are not identical, they are not patentably distinct from each other because they are broader versions of the patented claims and all dependent claims are either obvious variants of the patented claims or obvious in view of Takemoto and Westbye
Claims 12-31 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,518,032. Although the claims at issue are not identical, they are not patentably distinct from each other because they are broader versions of the patented claims and all dependent claims are either obvious variants of the patented claims or obvious in view of Takemoto and Westbye
Allowable Subject Matter
Should Applicant overcome the double patenting rejections above, the following reasons for allowance will apply.
Claims 14 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The examiner did not find a teaching or suggestion for modifying closest art Takemoto such that the cartridge carrier comprises a distal section including a resilient material. The resilient section is purposefully placed on the proximal side/section such that rearrangement would render the device inoperable for its intended use.
Claim 24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. While there is a reason to add a cover to closest art Takemoto (see claim 26), there is no suggestion to also configured a proximal part of the needle cap to fill a gap between a protrusion on the cartridge carrier and the sleeve; to modify Takemoto for such is considered impermissible hindsight.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY JAMES OSINSKI whose telephone number is (571)270-3640. The examiner can normally be reached Monday to Thursday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY J OSINSKI/Primary Examiner, Art Unit 3783